t c memo united_states tax_court michael k and rachel h byrd petitioners v commissioner of internal revenue respondent docket no 12885-09l filed date michael k and rachel h byrd pro sese beth a nunnink for respondent memorandum opinion ruwe judge the petition in this case was filed in response to a notice_of_determination concerning collection action under sec_6320 and or notice_of_determination the issues for decision are whether respondent abused hi sec_1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure discretion in determining the propriety of the lien and levy for purposes of collecting petitioners’ outstanding tax_liability and whether petitioners are liable for a penalty under sec_6673 background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in tennessee on date petitioners filed a joint federal_income_tax return for in which they reported a tax_liability of dollar_figure total withholding payments of dollar_figure and an estimated_tax addition_to_tax of dollar_figure on date the internal_revenue_service irs assessed petitioners’ self- reported income_tax_liability the estimated_tax addition_to_tax under sec_6654 and the currently due failure to pay addition_to_tax of dollar_figure under sec_6651 and credited the withholding payments on the same date the irs also issued petitioners a statutory notice of balance due on their account on date the irs applied a dollar_figure refundable_credit against petitioners’ outstanding tax_liability and issued petitioners a statutory notice of balance due on the account 2because of extensions petitioners’ return was due_date petitioners made no payments on their outstanding tax_liability after filing their return on date respondent sent to petitioners a letter 1058a final notice--notice of intent to levy and notice of your right to a hearing relating to petitioners’ unpaid tax_liability by letter dated date petitioners timely requested a collection_due_process cdp hearing for the levy on date respondent filed a notice_of_federal_tax_lien for the tax_year on date respondent sent to petitioners a letter do notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for petitioners’ income_tax_liability by letter dated date petitioners timely requested a cdp hearing for the lien in their cdp hearing requests petitioners made various arguments including no valid notices of the levies have been properly served on the taxpayer s the secretary did not provide petitioners with proper notice following the seizure of property a substantial portion of the alleged tax due was outside the period of limitations for collection the irs did not timely assess the taxes and no timely notices of deficiencies were sent to the taxpayer petitioners were not notified within days of the tax_assessment and that there are no form assessments for tax years sic for said taxpayer which make up the entire balance due and which are the basis of the levies and liens petitioners also alleged that respondent violated their due process rights under the fifth_amendment and that the irs may be attempting a tax collection scheme including tax assessments without forms and the irs may have to falsify and backdate documents against current taxpayer petitioners’ cdp hearing requests also threatened suit against a revenue_officer claimed respondent falsified documents and claimed that the lien was illegal and bogus petitioners’ cdp hearing requests contain no specific allegations regarding the incorrectness of the amount of the underlying liability by letter dated date the settlement officer requested that petitioners provide a form 1040x amended u s individual_income_tax_return regarding any disputes they had with their tax_liability as well as a completed collection information statement enclosed with the letter was a form_4340 certificate of assessments payments and other specified matters covering the assessment of petitioners’ liability for in their responses to the settlement officer petitioners did not provide a form 1040x or a completed collection information statement furthermore in their responses petitioners made no specific claims regarding any adjustments to their self-reported liability and did not provide any documents to substantiate any changes to it petitioners were also asked to provide proof of estimated_tax payments for the tax_year which they failed to provide the only responses petitioners made to the settlement officer’s requests were that the form_4340 was invalid a notice_of_deficiency was required in order to file a lien the notice of lien was improperly placed and the statutory notice_and_demand for payment was required to be made by certified or registered mail on date respondent’s appeals_office sent to petitioners a notice_of_determination in which it determined that the levy could go forward because petitioners had failed to provide the requested financial information and become current on their deposit requirements for consideration of collection alternatives the notice further sustained the filing of the notice_of_federal_tax_lien which was filed on date on date petitioners timely filed their petition with this court respondent filed an amendment to answer requesting that the court impose a penalty against petitioners under sec_6673 discussion the tax_court has jurisdiction to review the appeals office’s determination to sustain the lien and proposed levy to collect petitioners’ unpaid income_tax_liability see sec_6330 where the existence and amount of the underlying tax_liability is not properly at issue we review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 petitioners timely filed their return and respondent assessed the liability petitioners reported the appeals officer requested that petitioners provide an amended_return for regarding any disputes they had with the underlying liability petitioners never filed an amended_return and have not specifically identified any adjustments to be made or provided any documents regarding changes to their underlying liability therefore the underlying liability is not properly at issue and we will review the appeals officer’s determination for abuse_of_discretion see 117_tc_183 117_tc_117 i abuse_of_discretion the determination of an appeals officer must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6330 lunsford v commissioner supra pincite respondent’s appeals officer reviewed petitioners’ return transcripts and the information provided by petitioners to respondent the appeals officer also requested and received a form_4340 for on the basis of that review the appeals officer determined that the requirements of applicable law and administrative procedures have been met and the actions taken were appropriate throughout the administrative process petitioners did not specifically contest the amount of the underlying liability or raise any collection alternatives instead petitioners made unfounded assertions regarding respondent’s procedures and inaccurate statements of the law petitioners failed to offer any collection alternative and made wholly unsupported arguments regarding the assessment and collection of their tax_liability we find that the settlement officer’s determination that the tax_lien should not be withdrawn and that the lien and levy are no more intrusive than necessary was appropriate given a consideration of the circumstances on the basis of the foregoing we hold that the appeals officer did not abuse his discretion in upholding both the lien and the levy ii sec_6673 penalty respondent requests that we impose on petitioners a penalty pursuant to sec_6673 sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears to the court that the taxpayer instituted or maintained proceedings primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless sec_6673 applies to collection_due_process proceedings 115_tc_576 hoffman v commissioner tcmemo_2000_198 in the amendment to answer and on brief respondent contends that petitioners instituted this proceeding primarily for delay and that petitioners’ position is frivolous consequently respondent requests that the court impose a penalty on petitioners a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 114_tc_136 see 791_f2d_68 7th cir on the basis of the record before us we find that petitioners’ arguments are frivolous for example in their petition petitioners claim that they did not receive appropriate written notice before respondent issued the notice_of_intent_to_levy however the record indicates that respondent issued two notices of balance due and sent them to petitioners’ correct mailing address at least days before the issuance of the notice_of_intent_to_levy as required under sec_6331 petitioners also claim that the irs has not followed their required procedures concerning income_tax collection involving the notice_of_deficiency before filing the notice of lien levy even though the assessment is based solely on their self-reported liability furthermore petitioners have made a completely unfounded claim that respondent has disregarded their fifth_amendment due process rights petitioners have offered no support for this baseless claim and have threatened to file suit against a revenue_officer personally for her purported interference with their aforementioned due process rights we find that petitioners advanced frivolous arguments primarily for the purpose of delay thereby causing this court to waste its limited resources therefore pursuant to sec_6673 we will require petitioners to pay to the united_states a penalty of dollar_figure in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit accordingly we sustain 3the parties were ordered to file briefs petitioners did not comply with our order respondent’s determination with respect to petitioners’ taxable_year to reflect the foregoing decision will be entered for respondent
